United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2628
                                   ___________

United States of America,            *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
      v.                             * District of Nebraska.
                                     *
Yamil Rivera-Kader, also known as    *       [UNPUBLISHED]
Llamil Kader,                        *
                                     *
           Appellant.                *
                                ___________

                             Submitted: October 28, 2010
                                Filed: October 29, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Yamil Rivera-Kader appeals the district court’s1 order denying his petition for
a writ of mandamus to compel the government to file a Federal Rule of Criminal
Procedure 35(b) motion to reduce his sentence for substantial assistance.

     The district court did not abuse its discretion: among other reasons, Rivera-
Kader failed to establish that he had a clear and indisputable right to a Rule 35(b)


      1
       The HONORABLE LAURIE SMITH CAMP, United States District Judge for
the District of Nebraska.
motion because his plea agreement reserved to the government the discretion whether
to file such a motion. See In re MidAmerican Energy Co., 286 F.3d 483, 486 (8th Cir.
2002) (per curiam) (standard of review); In re SDDS, Inc., 97 F.3d 1030, 1034 (8th
Cir. 1996). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-